FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                               December 21, 2011
                                  TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                  Clerk of Court

 DANIEL JOSEPH PARRISH-
 PARRADO,

                Petitioner - Appellant,
                                                       No. 11-3336
 v.                                           (D.C. No. 5:11-CV-03175-SAC)
                                                        (D. Kansas)
 PRISONER REVIEW BOARD;
 KANSAS DEPARTMENT OF
 CORRECTIONS,

                Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Frequent litigant Daniel Joseph Parrish-Parrado filed an application under

28 U.S.C. § 2241 in the United States District Court for the District of Kansas in

which he challenged the decision to deny him release on parole and complained of

the conditions of his confinement. The district court dismissed without prejudice

his challenge to the denial of parole on the ground that he had not exhausted his

state administrative remedies. And it dismissed without prejudice his challenge

to the conditions of confinement because such a challenge is not appropriate

under § 2241.
      Mr. Parrish-Parrado seeks a certificate of appealability (COA) to appeal the

district court’s decision. See Montez v. McKinna, 208 F.3d 862 (10th Cir. 2000)

(requiring COA to challenge denial of § 2241 claim by state prisoner). For the

reasons stated in the district court’s decision, he is clearly not entitled to a COA.

We therefore DENY a COA and DISMISS the appeal. Mr. Parrish-Parrado’s

motion to reconsider is denied as moot.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -2-